   Case: 1:16-cv-11223 Document #: 282 Filed: 02/06/19 Page 1 of 3 PageID #:4160




MANNING CURTIS BRADSHAW
& BEDNAR PLLC
Jess M. Krannich, IL Bar No. 6286635
136 East South Temple, Suite 1300
Salt Lake City, UT 84111
Telephone: (801) 363-5678
Facsimile: (801) 364-5678
jkrannich@mc2b.com

Attorneys for Defendants
Brian Bentley, Andrew Bentley,
Adam Bentley, and International
Payment Services, LLC


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


CS Wang & Associate, Sat Narayan dba Express
Hauling, Robert Meyer dba Mangia Nosh, and             AMENDED MOTION FOR ORDER
Taysir Tayeh dba Chief’s Market, individually         DISMISSING THE IPS DEFENDANTS
and on behalf of all others similarly situated,

                Plaintiffs,                                    Civil No. 1:16-cv-11223

        v.
                                                             Judge Rebecca R. Pallmeyer
Wells Fargo Bank, N.A., Fifth Third Bank, First
Data Merchant Services, LLC, Vantiv, Inc.,
National Processing Company, International
Payment Services, LLC dba ElitePay Global and
dba PrimePay Global, Brian Bentley, Andrew
Bentley, Adam Bentley, Ironwood Financial, LLC
dba Ironwood Payments, DeWitt Lovelace, and
John Lewis,

                Defendants.


       Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Defendants International

Payment Services, LLC, Brian Bentley, Andrew Bentley, and Adam Bentley (the “IPS

Defendants”) respectfully request that this Court enter an order dismissing Plaintiffs’ claims


                                                 1
   Case: 1:16-cv-11223 Document #: 282 Filed: 02/06/19 Page 2 of 3 PageID #:4161




against the Bentleys with prejudice, and dismissing the Plaintiffs’ claims against IPS without

prejudice. Rule 21 of the Federal Rules of Civil Procedure authorizes the Court to “drop a party”

from the case “at any time, on just terms.” On February 5, 2019, Plaintiffs filed an amended

stipulation of voluntary dismissal, dismissing any and all claims against the Bentleys with

prejudice and on the merits, and dismissing any and all claims against IPS without prejudice.

See Am. Stip. of Vol. Dismissal, Dkt. No. 279. Accordingly, the IPS Defendants respectfully

request that this Court dismiss Plaintiffs’ claims against the Bentleys with prejudice, dismiss

Plaintiffs’ claims against IPS without prejudice, and dismiss each of the IPS Defendants from

this case.


        DATED this 6th day of February 2019.

                                                     Respectfully submitted,
                                                     MANNING CURTIS BRADSHAW &
                                                     BEDNAR PLLC


                                                     /s/ Jess M. Krannich
                                                     Jess M. Krannich
                                                     Attorneys for Defendants Brian Bentley,
                                                     Andrew Bentley, Adam Bentley, and
                                                     International Payment Services, LLC




                                                 2
   Case: 1:16-cv-11223 Document #: 282 Filed: 02/06/19 Page 3 of 3 PageID #:4162




                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that he caused a copy of the attached

AMENDED MOTION FOR ORDER DISMISSING THE IPS DEFENDANTS to be

electronically filed with the Clerk of the Court on February 6, 2019. Notice of this filing will be

served upon counsel of record via Electronic Notification by the District Court’s ECF Filing

System.



                                                     /s/ Jess M. Krannich
                                                     Jess M. Krannich




                                                 3
